Civilian pay; dismissal; judgment; estoppel by judgment. — Plaintiff, a veteran preference eligible employed by the Bureau of Internal Bevenue, was dismissed from his position on the charge of having made false and unfounded statements reflecting unfavorably on the honesty and integrity of an official of the Internal Bevenue Service. Plaintiff brought suit in the Court of Claims to recover back pay from the effective date of his separation on the ground that his dismissal was procedurally defective, arbitrary and capricious, and at the same time plaintiff filed suit in the United States District Court for the District of Columbia for a declaratory judgment and preliminary mandatory injunction in connection with the same dismissal action. The District Court on September 28, 1960, entered an order stating that plaintiff’s procedural rights had been respected and that his discharge was not arbitrary or capricious, and his petition was dismissed.
*709The case came before this court on defendant’s motion for summary judgment. On consideration thereof, together with plaintiff’s opposition thereto and oral argument of counsel, it was concluded, on the basis of Edgar v. United States, 145 Ct. Cl. 9, that plaintiff was precluded from asserting his claim by reason of the doctrine of collateral estoppel in that the same issues had been decided adversely to him by the United States District Court for the District of Columbia, affirmed by the United States Court of Appeals for the District of Columbia, and it was ordered, on February 16,1962, that the petition be dismissed.